AFTER REMAND FROM SUPREME COURT OF ALABAMA
PER CURIAM.
In compliance with the direction of the Supreme Court of Alabama in Ex parte Neal, 551 So.2d 933 (Ala.1989), the petition for writ of mandamus is granted. This case is remanded to the circuit court for proceedings not inconsistent with the Supreme Court’s opinion.
PETITION GRANTED.
All the Judges concur.
ON RETURN TO REMAND
PER CURIAM.
Upon remand, the Circuit Court for Baldwin County held a hearing on the motion for a jury trial to determine the defendant’s competency to stand trial, which was the subject matter of Neal’s petition for writ of mandamus. The court’s actions render this petition moot, and it is hereby dismissed.
PETITION DISMISSED.
All the Judges concur.